Exhibit 99.1 PROSPECTUS SUPPLEMENT (To short form base shelf prospectus dated December 23, 2008) No securities regulatory authority has expressed an opinion about these securities and it is an offence to claim otherwise. This prospectus supplement together with the short form base shelf prospectus to which it relates, as further amended or supplemented, and each document deemed to be incorporated by reference into the short form base shelf prospectus constitutes a public offering of these securities only in those jurisdictions where they may be lawfully offered for sale and therein only by persons permitted to sell such securities. Information has been incorporated by reference in this prospectus from documents filed with securities regulatory authorities in Canada and filed with, or furnished to, the U.S. Securities and Exchange Commission. Copies of the documents incorporated herein by reference may be obtained on request without charge from Thomson Reuters, Attention: Investor Relations Department, 3 Times Square, New York, New York 10036, United States (telephone: 646-223-4000), and are also available electronically at www.sedar.com and www.sec.gov. The securities to be issued hereunder have not been and will not be registered under the U.S. Securities Act of 1933 and subject to certain exceptions may not be offered, sold or delivered directly or indirectly in the United States or to, or for the account or benefit of, U.S. persons. New Issue September 16, 2010 C$750,000,000 Thomson Reuters Corporation 4.35% Notes due 2020 We will pay interest on the notes on March 30 and September 30 of each year, beginning on March 30, 2011. The notes will mature on September 30, 2020. The notes will be direct, unsecured obligations of Thomson Reuters Corporation. The notes will be issued only in denominations of C$1,000 and integral multiples thereof. We may redeem all or a portion of the notes at any time at the applicable redemption price described in this prospectus supplement.We will be required to make an offer to purchase the notes at a price equal to 101% of their principal amount, plus accrued and unpaid interest to the date of repurchase, upon the occurrence of a Change of Control Triggering Event (as defined herein). See the section of this prospectus supplement entitled “Description of the Notes” for more information, including a description of the ranking of the notes. Investing in the notes involves risks that are described in some of the documents incorporated by reference herein and in the “Risk Factors” section on page S-3 of this prospectus supplement and page 6 of the accompanying short form base shelf prospectus. Per Note Total Public offering price (1) % C$ Dealers’ fee % C$ Proceeds to Thomson Reuters (before expenses) % C$ Plus accrued interest on the notes from September 30, 2010, if settlement occurs after that date. The notes will not be listed on any securities exchange or quotation system and, consequently, there is no market through which the notes may be sold and purchasers may not be able to resell notes purchased under this prospectus supplement.This may affect the pricing of the securities in the secondary market, the transparency and availability of trading prices, the liquidity of the securities and the extent of issuer regulation. See “Risk Factors”. RBC Dominion Securities Inc., TD Securities Inc., BMO Nesbitt Burns Inc., HSBC Securities (Canada) Inc., Merrill Lynch Canada Inc., RBS Capital Markets (Canada) Limited, Barclays Capital Canada Inc., Citigroup Global Markets Canada Inc., Deutsche Bank Securities Limited, Goldman Sachs Canada Inc., J.P. Morgan Securities Canada Inc., Morgan Stanley Canada Limited, Scotia Capital Inc. and UBS Securities Canada Inc., together referred to as Dealers, have agreed to offer for sale in Canada, on a best efforts basis, if, as and when issued by us and in accordance with the terms of the dealer agreement referred to under “Plan of Distribution,” the notes at a price of C$996.15 per C$1,000 principal amount of notes, subject to the approval of certain legal matters on our behalf by Torys LLP with respect to matters of Canadian law and on behalf of the Dealers by McCarthy Tétrault LLP with respect to matters of Canadian law. In connection with the offering, the Dealers may, subject to applicable law, over-allot or effect transactions which stabilize or maintain the market price of the notes at levels other than those that might otherwise prevail on the open market. Such transactions, if commenced, may be discontinued at any time. See “Plan of Distribution”. We reserve the right to accept or reject any subscription in whole or in part. While the Dealers have agreed to use their reasonable best efforts to sell the notes, they are not obligated to purchase any notes which are not sold. We expect that the closing of this offering will take place on or about September 30, 2010 or such later date as we and the Dealers may agree. We expect the notes to be delivered to purchasers in book-entry form only through CDS Clearing and Depository Services Inc., or CDS, on or about the closing date. TABLE OF CONTENTS Prospectus Supplement Page Important Notice About Information in this Prospectus Supplement and the Accompanying Short Form Base Shelf Prospectus S-1 Eligibility for Investment S-1 Documents Incorporated by Reference S-1 Cautionary Note Concerning Factors That May Affect Future Results S-2 Risk Factors S-3 Business S-3 DLC Unification S-3 Use of Proceeds S-3 Selected Consolidated Financial Information S-4 Capitalization and Indebtedness S-5 Interest Coverage S-6 Description of the Notes S-7 Plan of Distribution S-12 Credit Ratings S-13 Legal Matters S-13 Independent Auditors’ Consent S-14 Certificate of the Agents S-15 Short Form Base Shelf Prospectus About This Prospectus 2 Where You Can Find More Information 2 Enforceability of Civil Liabilities 3 Documents Incorporated by Reference 3 Special Note Regarding Forward-Looking Statements 4 Risk Factors 6 Business 8 The Dual Listed Company Structure 8 Use of Proceeds 8 Capitalization and Indebtedness 9 Interest Coverage 10 Share Capital 11 Description of Debt Securities 11 Description of Thomson Reuters PLC Guarantee 20 Plan of Distribution 22 Certain Income Tax Considerations 23 Legal Matters 23 Experts 23 Documents Filed as Part of the Registration Statement 24 Expenses 24 Purchasers’ Statutory Rights 24 Independent Auditors’ Consent 25 Independent Auditors’ Consent 26 Certificates 27 i IMPORTANT NOTICE ABOUT INFORMATION IN THIS PROSPECTUS SUPPLEMENT AND THE ACCOMPANYING SHORT FORM BASE SHELF PROSPECTUS This document is in two parts. The first part is this prospectus supplement, which describes the specific terms of the notes. The second part, the accompanying short form base shelf prospectus, gives more general information, some of which may not apply to the notes. If the description of the notes varies between this prospectus supplement and the accompanying short form base shelf prospectus, you should rely on the information in this prospectus supplement. You should rely only on the information contained in or incorporated by reference in this prospectus supplement and the accompanying short form base shelf prospectus. We have not authorized anyone to provide you with different or additional information. We are not making an offer of notes in any jurisdiction where the offer is not permitted by law. You should not assume that the information contained in or incorporated by reference in this prospectus supplement or the accompanying short form base shelf prospectus is accurate as of any date other than the date on the front of this prospectus supplement. In this prospectus supplement, unless otherwise indicated, capitalized terms which are defined in the accompanying short form base shelf prospectus are used herein with the meanings defined in the short form base shelf prospectus. The words “we,” “us,” “our”, “our company” and “Thomson Reuters” refer to Thomson Reuters Corporation and its consolidated subsidiaries, unless the context requires otherwise. Unless otherwise indicated, references in this prospectus supplement to “$”, “US$” or “dollars” are to U.S. dollars, references to “C$” are to Canadian dollars and references to “€” are to Euros. ELIGIBILITY FOR INVESTMENT The notes, if issued on the date of this prospectus supplement, would be qualified investments under the Income Tax Act (Canada) on such date for a trust governed by a registered retirement savings plan, a registered retirement income fund, a registered education savings plan, a registered disability savings plan, a tax-free savings account or a deferred profit sharing plan, other than a deferred profit sharing plan for which Thomson Reuters, or a corporation with which Thomson Reuters does not deal at arm’s length, is the employer.The notes would not be a “prohibited investment” for a trust governed by a tax-free savings account on such date provided the holder of the tax-free savings account deals at arm’s length with Thomson Reuters for purposes of the Income Tax Act (Canada) and does not have a significant interest (within the meaning of the Income Tax Act (Canada)) in Thomson Reuters or in any person or partnership with which Thomson Reuters does not deal at arm’s length for the purposes of the Income Tax Act (Canada). DOCUMENTS INCORPORATED BY REFERENCE The following documents, which have been filed with the securities regulatory authorities in Canada and filed with, or furnished to, the Securities and Exchange Commission, or SEC, are specifically incorporated by reference in this prospectus supplement: — our audited consolidated financial statements for the year ended December 31, 2009 and the accompanying auditors’ report thereon; — our management’s discussion and analysis for the year ended December 31, 2009; — our annual report for the year ended December 31, 2009 (which also constitutes an annual information form); — our management information circular dated March 26, 2010 related to our annual meeting of shareholders held on May 14, 2010; — our management information circular dated July 8, 2009 related to our special meeting of shareholders held on August 7, 2009; — our unaudited consolidated financial statements for the six months ended June 30, 2010; and — our management’s discussion and analysis for the six months ended June 30, 2010. Any statement contained in this prospectus supplement, the accompanying short form base shelf prospectus or in a document incorporated or deemed to be incorporated by reference herein shall be deemed to be modified or superseded for the purposes of this prospectus supplement to the extent that a statement contained in this prospectus supplement, the accompanying short form base shelf prospectus or in any other subsequently filed or furnished document which also is or is deemed to be incorporated by reference herein, modifies or supersedes that statement. The modifying or superseding statement need not state that it has modified or superseded a prior statement or include any information set forth in the document that it modifies or supersedes. Any statement so modified or superseded shall not be deemed, except as so modified or superseded, to constitute a part of this prospectus supplement. S-1 CAUTIONARY NOTE CONCERNING FACTORS THAT MAY AFFECT FUTURE RESULTS Certain statements included and incorporated by reference in this prospectus supplement are forward-looking. When used in this prospectus supplement or in the documents incorporated by reference herein, the words “anticipate,” “believe,” “plan,” “estimate,” “expect,” “intend,” “will,” “may” and “should” and similar expressions are intended to identify forward-looking statements. These forward-looking statements are based on certain assumptions and reflect our company’s current expectations. As a result, forward-looking statements are subject to a number of risks and uncertainties that could cause actual results or events to differ materially from current expectations.These risks include, but are not limited to: — future downturns in the markets that we serve; — actions of competitors; — increased accessibility to free or relatively inexpensive information sources; — failure to develop new products, services, applications and functionalities to meet customers’ needs, attract new customers or expand into new geographic markets; — failure to maintain a high renewal rate for our subscription-based arrangements; — failures or disruptions of network systems or the Internet; — dependence on third parties for information and other services; — changes to law and regulations, including the impact of Dodd-Frank legislation; — failure to meet the challenges involved in operating globally; — failure to protect the reputation of Thomson Reuters; — impairment of goodwill and identifiable intangible assets; — inadequate protection of intellectual property rights; — threat of legal actions and claims; — downgrading of credit ratings and adverse conditions in the credit markets; — fluctuations in foreign currency exchange and interest rates; — failure to recruit and retain high quality management and key employees; — effect of factors outside of the control of Thomson Reuters on funding obligations in respect of pension and post-retirement benefit arrangements; — actions or potential actions that could be taken by our controlling shareholder, The Woodbridge Company Limited; — failure to fully derive anticipated benefits from future or existing acquisitions, joint ventures, investments or dispositions; — failure to achieve benefits from our integration program to the extent, or within the time period, currently expected; and — a change in the tax residence of our company. These factors and other risk factors described under the section of the accompanying short form base shelf prospectus entitled “Risk Factors” and in some of the documents incorporated by reference herein represent risks that our management believes are material. There is no assurance that any forward-looking statements will materialize. You are cautioned not to place undue reliance on forward-looking statements, which reflect expectations only as of the date of this prospectus supplement. Except as may be required by applicable law, we disclaim any intention or obligation to update or revise any forward-looking statements. S-2 RISK FACTORS Investing in the notes is subject to certain risks. Before purchasing notes, you should consider carefully the risk factors set forth under the heading “Risk Factors” in the accompanying short form base shelf prospectus and those under the heading “Risk Factors” in our annual report for the year ended December 31, 2009, as well as the other information contained in and incorporated by reference in this prospectus supplement. If any of the events or developments discussed in these risks actually occur, our business, financial condition or results of operations or the value of the notes could be adversely affected. BUSINESS We are the leading source of intelligent information for the world’s businesses and professionals, providing customers with competitive advantage. Intelligent information is a unique synthesis of human intelligence, industry expertise and innovative technology that provides decision-makers with the knowledge to act, enabling them to make better decisions faster. Through over 50,000 employees across more than 100 countries, we deliver this must-have insight to the financial, legal, tax and accounting, healthcare, science and media markets, powered by the world’s most trusted news organization. We are organized in two divisions: — Markets, which consists of our financial and media businesses; and — Professional, which consists of our legal, tax and accounting, healthcare and science businesses. Thomson Reuters Corporation is incorporated under the Business Corporations Act (Ontario), or the OBCA. Our principal executive offices are located at 3 Times Square, New York, New York 10036. Our registered office is located at Toronto-Dominion Centre, P.O. Box 24, Toronto, Ontario M5K 1A1, Canada. DLC UNIFICATION After we acquired Reuters in April 2008, we operated under a dual listed company (DLC) structure until September 2009 with two parent companies (Thomson Reuters Corporation and Thomson Reuters PLC) that cross-guaranteed each other’s obligations. When we operated under a DLC structure, notes issued by Thomson Reuters Corporation were guaranteed by Thomson Reuters PLC under these cross-guarantees. We unified our DLC structure in September 2009. As part of the unification, Thomson Reuters PLC became a subsidiary of Thomson Reuters Corporation and changed its name to Thomson Reuters UK Limited. In March 2010, we completed an intercompany reorganization that included the amalgamation of Thomson Reuters Corporation and a wholly owned subsidiary that was a successor-in-interest to Thomson Reuters UK Limited. As a result of the amalgamation, Thomson Reuters Corporation inherited all of the liabilities of Thomson Reuters UK Limited, including those under its cross-guarantee in favor of Thomson Reuters Corporation. As a result of the DLC unification and intercompany amalgamation, none of the outstanding debt securities issued by Thomson Reuters Corporation are guaranteed, and the notes offered in this prospectus supplement will not be guaranteed. Creditors of our company are now in the same position that they would have been in had we previously operated under a single parent company structure. USE OF PROCEEDS We estimate that the net proceeds from the offering, after deducting the Dealers’ fee of C$3.0 million and expenses of the offering of approximately C$600,000, will be approximately C$744 million (approximately US$725 million). We intend to use the net proceeds of this offering, available cash and/or other resources to repay our €500 million principal amount of 4.625% medium term notes when they mature in November 2010. S-3 SELECTED CONSOLIDATED FINANCIAL INFORMATION The following tables set forth selected consolidated financial information which was extracted from, and should be read in conjunction with, our unaudited consolidated financial statements for the six months ended June 30, 2010 and our audited consolidated financial statements for the year ended December 31, 2009, each of which is incorporated by reference in this prospectus supplement. (millions of U.S. dollars, except as otherwise indicated and except per share amounts) Sixmonthsended June 30, Year ended December31, Consolidated Income Statement Data: Revenues $ $ $ Operating expenses (4,789 ) (4,819 ) (9,875 ) Depreciation (243 ) (242 ) (509 ) Amortization of computer software (274 ) (269 ) (548 ) Amortization of other intangible assets (261 ) (243 ) (499 ) Other operating (losses) gains, net (33 ) - 9 Operating profit Finance costs, net: Net interest expense (188 ) (200 ) (410 ) Other finance costs (24 ) (57 ) (242 ) Other non-operating charge - - (385 ) Income before tax and equity method investees Share of post tax earnings in equity method investees 3 1 7 Tax (expense) benefit (110 ) (83 ) Earnings from continuing operations (Loss) earnings from discontinued operations, net of tax (6 ) 6 23 Net earnings Earnings attributable to: Common shareholders $ $ $ Non-controlling interests 14 13 23 Earnings per share: Basic earnings per share: From continuing operations $ $ $ From discontinued operations (0.01 ) Basic earnings per share $ $ $ Diluted earnings per share: From continuing operations $ $ $ From discontinued operations (0.01 ) - Diluted earnings per share $ $ $ Weighted average number of common shares outstanding (millions) Basic Diluted Consolidated Statement of Financial Position Data: June 30, December31, Cash and cash equivalents $ $ Current assets Other identifiable intangible assets, net Goodwill Total assets Current liabilities Long-term indebtedness (less current portion) Total equity S-4 CAPITALIZATION AND INDEBTEDNESS The following table sets forth our capitalization and indebtedness at June 30, 2010 on an actual basis and on an as adjusted basis to give effect to the sale of the notes offered hereby and the application of estimated net proceeds as described under “Use of Proceeds”. This table should be read in conjunction with our unaudited consolidated financial statements for the six months ended June 30, 2010 and other information included in the documents incorporated by reference in this prospectus supplement. As at June 30, 2010 Actual Adjustments As adjusted (millions of U.S. dollars) Current indebtedness $ $ Long-term indebtedness - Notes offered hereby - Total debt (2) Equity: Series II preference shares, no nominal value (authorized, issued and outstanding — 6,000,000) - Common shares, no nominal value (831,456,097 issued and outstanding; authorized — unlimited) - Contributed surplus - Accumulated other comprehensive loss (2,149 ) - (2,149 ) Retained earnings - Total shareholders’ equity - Non-controlling interests 65 - 65 Total equity - Total capitalization $ $ The adjustments include: a. A decrease of $631 million representing the carrying value of the €500 million principal amount of 4.625% medium term notes due November 2010 as at June 30, 2010. We entered into interest rate and foreign exchangeswap agreements whereby these notes will be repaid for $762 million upon maturity. b. An increase of $37 million representing the deficit between the estimated net proceeds of the notes offered hereby and the cash required to repay the notes due in November 2010, as described in (1)a. above. The deficit is assumed to be funded through current indebtedness. c. An increase of $216 million representing commercial paper outstanding as of the date of this prospectus supplement. There was no commercial paper outstanding at June 30, 2010. Total debt excludes the effect of related debt swaps, which are included within “Other financial assets - current”, “Other financial assets - non-current”, “Other financial liabilities - current” and “Other financial liabilities - non-current” in our consolidated statement of financial position as at June 30, 2010. If this effect had been included, our total debt and total capitalization as at June 30, 2010 would have been increased by $56 million. S-5 INTEREST COVERAGE The information contained in this section was derived from our audited consolidated financial statements for the year ended December 31, 2009, our unaudited consolidated financial statements for the six months ended June 30, 2010 and the related management’s discussion and analysis for the periods then ended, each of which is incorporated by reference in this prospectus supplement. The following ratios are for the 12 months ended December 31, 2009 and June 30, 2010 and give effect to the issuance and sale of the notes offered hereby, the application of estimated net proceeds from this offering, and other offerings and repayments of debt securities, as if all of these transactions occurred at the beginning of each period. These ratios do not purport to reflect actual ratios that would have resulted if the transactions had actually occurred on that date, nor are they indicative of ratios for any future periods. 12 Months Ended December31, June30, Consolidated net earnings before deducting interest expense (which includes the effect of related debt swaps) and before tax benefit $1,008 million $950 million Adjusted annualized interest on total debt $427 million $431 million Interest coverage ratio 2.4x 2.2x Below, we have also provided a supplemental calculation of our interest coverage ratio based on adjusted earnings from continuing operations, which is a non-International Financial Reporting Standards (IFRS) financial measure. We describe this non-IFRS financial measure and provide a reconciliation to the most directly comparable IFRS financial measure in our management’s discussion and analysis for the year ended December 31, 2009 and the six months ended June 30, 2010. 12 Months Ended December31, June30, Adjusted earnings from continuing operations before deducting interest expense (which includes the effect of related debt swaps) and before tax expense $2,245 million $2,085 million Adjusted annualized interest on total debt $427 million $431 million Interest coverage ratio 5.3x 4.8x S-6 DESCRIPTION OF THE NOTES The following description of the notes offered hereby supplements the description of the general terms of the provisions of the Debt Securities in the accompanying short form base shelf prospectus under the section entitled “Description of Debt Securities” and should be read in conjunction with that description. The description of the notes herein shall prevail over the description in the accompanying short form base shelf prospectus to the extent of any inconsistency. The notes will be issued under an indenture dated as of November 20, 2001 among our company, Computershare Trust Company of Canada, as the Trustee, and Deutsche Bank Trust Company Americas, which we refer to as the Master Indenture, as supplemented by an eighth supplemental indenture dated September 20, 2005, an eleventh supplemental indenture dated May 29, 2008 and a twenty-first supplemental indenture to be dated the date of issuance of the notes, together referred to as the Trust Indenture. The Trust Indenture is subject to the provisions of the OBCA. This summary information does not purport to be complete and is qualified in its entirety by reference to the provisions of the notes and the Trust Indenture, including the definition of certain terms in the Trust Indenture. It is the Trust Indenture, and not this summary, that governs the rights of Holders of notes. Capitalized terms that are used in this section and not defined have the meaning assigned to them in the Trust Indenture. We have defined selected terms at the end of certain subsections herein. General The aggregate principal amount of the notes will be issued in denominations of C$1,000 and integral multiples thereof. The principal of, and interest on, the notes will be paid in lawful money of Canada. Principal Amount, Interest and Maturity The notes will have the following terms: Principal Amount InterestRate Maturity Date C$750,000,000 4.35% September30,2020 The notes will be repayable at 100% of the principal amount at maturity. The notes will bear interest from September 30, 2010, payable in semi-annual installments on March 30 and September 30 in each year. Interest on the notes will be paid to persons in whose names the notes are registered at the close of business on the preceding March 15 or September 15, respectively. The first interest payment will be due on March 30, 2011. Ranking and Other Indebtedness The notes will be direct, unsecured obligations of our company and will not be guaranteed.The notes will rank equally and ratably with all of our other unsecured and unsubordinated obligations. Further Issuances We may from time to time, with respect to the notes, without notice to or the consent of the Holders, create and issue further notes ranking pari passu with the notes in all respects and so that such further notes may be consolidated and form a single series with the notes and have the same terms as to status, redemption or otherwise as such series of notes offered by this prospectus supplement. Optional Redemption We may, at our option, redeem the notes, in whole at any time or in part from time to time, on not less than 30 nor more than 60 days prior notice to the registered holder at a redemption price which is equal to the greater of (i) the Canada Yield Price (as defined below) and (ii) par, together in each case with accrued and unpaid interest to the date fixed for redemption. In cases of partial redemption, the notes to be redeemed will be selected by the Trustee on a pro rata basis or in such other manner as it shall deem equitable. Any notes offered hereby that are redeemed by us will be cancelled and will not be reissued. “Canada Yield Price”means a price equal to the price of the notes, calculated to provide a yield to maturity equal to the sum of (i) the Government of Canada Yield (as defined below) on the business day on which the redemption is authorized and (ii) 35 basis points. S-7 “Government of Canada Yield”means the interest rate quoted to us by one of RBC Dominion Securities Inc., TD Securities Inc. and BMO Nesbitt Burns Inc. or their respective successors (selected by us and approved by the Trustee) as being the annual yield to maturity, compounded semi-annually and calculated in accordance with generally accepted financial practice, which a non-callable Government of Canada bond would carry if issued, in Canadian dollars in Canada, at 100% of its principal amount on the date fixed for redemption with a maturity date equal to September 30, 2020. Repurchase Upon Change of Control Triggering Event If a Change of Control Triggering Event (as defined below) occurs, unless we have exercised our right to redeem the notes as described above, we will be required to make an offer to repurchase all, or, at the Holder’s option, any part (equal to C$1,000 or an integral multiple thereof), of each Holder’s notes pursuant to the offer described below, referred to as the Change of Control Offer, on the terms set forth in the notes. In the Change of Control Offer, we will be required to offer payment in cash equal to 101% of the aggregate principal amount of the notes repurchased plus accrued and unpaid interest, if any, on such notes repurchased, to the date of purchase, referred to as the Change of Control Payment. Within 30 days following any Change of Control Triggering Event, we will be required to mail a notice to Holders of notes, with a copy to the Trustee for the notes, describing the transaction or transactions that constitute the Change of Control Triggering Event and offering to repurchase the notes on the date specified in the notice, which date will be no earlier than 30 days and no later than 60 days from the date such notice is mailed, referred to as the Change of Control Payment Date, pursuant to the procedures required by the notes and described in such notice. We must comply with the requirements of applicable securities laws and regulations in connection with the repurchase of the notes as a result of a Change of Control Triggering Event. To the extent that the provisions of any applicable securities laws or regulations conflict with the Change of Control (as defined below) provisions of the notes, we will be required to comply with the applicable securities laws and regulations and will not be deemed to have breached our obligations under the Change of Control provisions of the notes by virtue of such conflicts. On the Change of Control Payment Date, we will be required, to the extent lawful, to: — accept for payment all notes or portions of notes properly tendered pursuant to the Change of Control Offer; — deposit with the Trustee an amount equal to the Change of Control Payment in respect of all notes or portions of notes properly tendered; and — deliver or cause to be delivered to the Trustee the notes properly accepted together with an Officer’s Certificate stating the aggregate principal amount of notes or portions of notes being purchased by us. The Trustee will be required to promptly mail to each Holder who properly tendered notes, the purchase price for such notes and the Trustee will be required to promptly authenticate and mail (or cause to be transferred by book entry) to each such Holder a new note equal in principal amount to any unpurchased portion of the notes surrendered, if any; provided that each new note will be in a principal amount of C$1,000 or an integral multiple thereof. We will not be required to make a Change of Control Offer upon a Change of Control Triggering Event if a third party makes such an offer in the manner, at the times and otherwise in compliance with the requirements for an offer made by us and such third party purchases all notes properly tendered and not withdrawn under its offer. For purposes of the repurchase provisions of the notes, the following terms will be applicable: “Change of Control” means the occurrence of any one of the following: (1) the direct or indirect sale, transfer, conveyance or other disposition (other than by way of merger, amalgamation, arrangement or consolidation), in one or a series of related transactions, of all or substantially all of the properties or assets of Thomson Reuters, taken as a whole, to any person or group, other than to an entity within Thomson Reuters; (2) the first day on which a majority of the members of our board of directors are not Continuing Directors (as defined below); (3) the consummation of any transaction including, without limitation, any merger, amalgamation, arrangement or consolidation the result of which is that any person or group of related persons, other than the Woodbridge Group (as defined below), becomes the beneficial owner (as defined in Rules 13d-3 and 13d-5 under the Exchange Act), directly or indirectly, of more than 50% of the voting stock of our company (which, for greater certainty, excludes the Thomson Reuters Founders Share in our company held by Thomson Reuters Founders Share Company), measured by voting power rather than number of shares; or (4) the consummation of a so-called “going private/Rule 13e-3 transaction” that results in any of the effects described in paragraph (a)(3)(ii) of Rule 13e-3 under the Exchange Act (or any successor provision), following which the Woodbridge Group beneficially owns, directly or indirectly, more than 50% of the voting stock of our company (which, for greater certainty, excludes the Thomson Reuters Founders Share), measured by voting power rather than number of shares. For the purposes of this definition, “person” and “group” have the meanings used in Sections 13(d) and 14(d) of the Exchange Act. S-8 “Change of Control Triggering Event” means the occurrence of both a Change of Control and a Rating Event. “Continuing Directors” means, as of any date of determination, any member of our board of directors who (1) was a member of our board of directors on the date of the issuance of the notes; or (2) was nominated for election, elected or appointed to our board of directors with the approval of a majority of the Continuing Directors who were members of our board of directors at the time of such nomination, election or appointment (either by a specific vote or by approval of our management information circular in which such member was named as a nominee for election as a director). “DBRS” means DBRS Limited. “Fitch” means Fitch Ratings Ltd. “Investment Grade Rating” means a rating equal to or higher than Baa3 (or the equivalent) by Moody’s, BBB – (or the equivalent) by S&P, BBB (low) (or the equivalent) by DBRS or BBB – (or the equivalent) by Fitch, and the equivalent investment grade credit rating from any replacement Rating Agency or Rating Agencies selected by us. “Moody’s” means Moody’s Investors Service, Inc. “Rating Agencies” means (a) each of Moody’s, S&P, DBRS and Fitch; and (b) if any of the Rating Agencies ceases to rate the notes or fails to make a rating of the notes publicly available for reasons outside of our control, a “nationally recognized statistical rating organization” within the meaning of Rule 15c3-1(c)(2)(vi)(F) under the Exchange Act selected by us (as certified by a resolution of our board of directors) as a replacement for Moody’s, S&P, DBRS or Fitch, or some or all of them, as the case may be. “Rating Event” means the rating on the notes is lowered by (a) at least three out of four Rating Agencies, if there are four Rating Agencies or (b) all of the Rating Agencies, if there are less than four Rating Agencies, and the notes are rated below an Investment Grade Rating by such number of Rating Agencies on any day within the 60-day period (which 60-day period will be extended so long as the rating of the notes is under publicly announced consideration for a possible downgrade by such number of Rating Agencies) after the earlier of (1) the occurrence of a Change of Control and (2) public notice of the occurrence of a Change of Control or our intention to effect a Change of Control; provided, however, that a rating event otherwise arising by virtue of a particular reduction in rating will be deemed not to have occurred in respect of a particular Change of Control (and thus will not be deemed a rating event for purposes of the definition of Change of Control Triggering Event) if the Rating Agencies making the reduction in rating to which this definition would otherwise apply do not announce or publicly confirm or inform the Trustee in writing at our or its request that the reduction was the result, in whole or in part, of any event or circumstance comprised of or arising as a result of, or in respect of, the applicable Change of Control (whether or not the applicable Change of Control has occurred at the time of the rating event). “S&P” means Standard & Poor’s Rating Services. “Woodbridge Group” means at any particular time such of (a) Woodbridge, (b) the affiliates of Woodbridge and (c) the respective successors and assigns of Woodbridge or any such affiliate, as, at such time, are controlled directly or indirectly by one or more corporations all of the shares of which are held by one or more individuals who are members of the family of the late first Lord Thomson of Fleet or trusts for their benefit. The failure by us to comply with the obligations described under “— Repurchase Upon Change of Control Triggering Event” will constitute an Event of Default with respect to the notes. We may not have sufficient funds to repurchase the notes in cash at such time. In addition, our ability to repurchase the notes for cash may be limited by law or the terms of other agreements which we are subject to at the time. The Change of Control Triggering Event feature of the notes may in certain circumstances make more difficult or discourage a sale or takeover of our company and, thus, the removal of incumbent management. Restrictions on our ability to incur liens are contained in the covenants as described in the accompanying short form base shelf prospectus under “Description of the Debt Securities — Negative Pledge”. S-9 Other Events of Default for the Notes In addition to the Events of Default provided for in respect of any series of Outstanding Debt Securities under the Master Indenture, subject to certain exceptions that are described in the Trust Indenture, the failure by our company or any Material Subsidiary to pay, when due, the principal of any Debt of our company or any Material Subsidiary (other than any Debt which is owed to our company or a Subsidiary) or to pay amounts due under any guarantee of any Debt if the aggregate principal amount of such obligations and guaranteed obligations exceeds 3% of Consolidated Shareholders’ Equity and, in any such case, the time for payment has not been effectively extended, excluding any of the above events in respect of certain Debt where the creditor can only have recourse to an action in damages and/or to specified assets or revenues, will constitute an Event of Default with respect to the notes. Transfer to Subsidiary We have the right at any time, without notice to or consent of the Holders, to have one of our direct or indirect wholly-owned subsidiaries that is incorporated under the laws of Canada or any province thereof, any U.S. state, the United Kingdom or any other country that is a member of the European Union become a co-obligor under the notes. If we were to exercise this right, the co-obligor would become liable for such notes on a joint and several basis with us, and we would not be released from our obligations under the Trust Indenture or the notes. The co-obligor’s obligations under the particular notes would rank equally with all of our other unsecured and unsubordinated obligations. Any payments made by the co-obligor under the notes would be made without withholding or deduction unless required by law, and the co-obligor would pay any additional amounts as would result in Holders receiving, after such withholding or deduction, the amount to which they would otherwise have been entitled absent such withholding or deduction. We have no current intention to exercise this right. The Trustee The initial Trustee under the Trust Indenture for the notes will be Computershare Trust Company of Canada. Depository Services Except as otherwise provided below, the notes will be issued only in “book-entry only” form and must bepurchased, transferred or redeemed through participants, or Participants, in the depository service of CDS Clearing and Depository Services Inc. or a successor, together referred to as CDS. Each of the Dealers (as defined in the “Plan of Distribution” section of this prospectus supplement) is a Participant. On the date of closing of this offering, we will cause a global certificate or certificates representing the notes to be delivered to, and registered in the name of, CDS or its nominee. Except as described below, no purchaser of notes will be entitled to a certificate or other instrument from us or CDS evidencing that purchaser’s ownership thereof, and no purchaser will be shown on the records maintained by CDS except through a book-entry account of a Participant acting on behalf of such purchaser. Each purchaser of notes will receive a customer confirmation of purchase from the registered dealer from which the notes are purchased in accordance with the practices and procedures of that registered dealer. The practices of registered dealers may vary, but generally customer confirmations are issued promptly after execution of a customer order. CDS will be responsible for establishing and maintaining book-entry accounts for its Participants having interests in the notes. References in this prospectus supplement to a holder of notes mean, unless the context otherwise requires, the owner of the beneficial interest in the notes. If we determine, or CDS notifies us in writing, that CDS is no longer willing or able to discharge properly its responsibilities as depository with respect to the notes and we are unable to locate a qualified successor, or if we, at our option, elect or are required by law, to terminate the book-entry system, then certificates representing the notes will be issued in fully registered form to Holders or their nominees. Transfer of Notes Transfers of ownership of notes will be effected only through records maintained by CDS or its nominee for such notes with respect to interests of Participants, and on the records of Participants with respect to interests of persons other than Participants. Holders who desire to purchase, sell or otherwise transfer ownership of or other interests in the notes may do so only through Participants. The ability of a Holder to pledge a note or otherwise take action with respect to such Holder’s interest in a note (other than through a Participant) may be limited due to the lack of a physical certificate. S-10 Payments and Notices Payments of principal, redemption price, if any, and interest on each note will be made us to CDS or its nominee, as the case may be, as the registered holder of such notes and we understand that such payments will be credited by CDS to Participants. Payments to Holders of notes of amounts so credited will be the responsibility of the Participants. As long as CDS or its nominee is the only registered holder of the notes, CDS will be considered the sole owner of the notes for the purposes of receiving notices or payments on the notes. Thomson Reuters Corporation’s responsibility and liability of our company in respect of notices or payments on the notes is limited to giving notice or making payment of any principal, redemption price, if any and interest due on the notes to CDS or its nominee. Each Holder must rely on the procedures of CDS and, if such Holder is not a Participant, on the procedures of the Participant through which such Holder owns its interest, to exercise any rights with respect to a note. We understand that under existing policies of CDS and industry practices, if we request any action of Holders or if a Holder desires to give any notice or take any action which a registered holder is entitled to give or take with respect to a note, CDS would authorize the Participant acting on behalf of the Holder to give such notice or to take such action, in accordance with the procedures established by CDS or agreed to from time to time by us, the Trustee and CDS. Any Holder that is not a Participant must rely on the contractual arrangement it has directly, or indirectly through its financial intermediary, with a Participant to give such notice or take such action. Prescription Any money that we deposit with the Trustee or held by us in trust for the payment of principal of (or premium, if any) or any interest on any note that remains unclaimed for two years after the date upon which the principal, premium, if any, or interest are due and payable, will be repaid to us upon our request subject to the mandatory provisions of any applicable unclaimed property law. After that time, unless otherwise required by mandatory provisions of any unclaimed property law, the Holder will be able to seek any payment to which that Holder may be entitled to collect only from us. Our obligation to pay the principal of (or premium, if any) and interest on the notes will cease if the notes are not presented for payment within a period of 10 years and a claim for interest is not made within five years from the date on which such principal, premium, if any, or interest, as the case may be, becomes due and payable. S-11 PLAN OF DISTRIBUTION Under a dealer agreement dated September 16, 2010 between RBC Dominion Securities Inc., TD Securities Inc., BMO Nesbitt Burns Inc., HSBC Securities (Canada) Inc., Merrill Lynch Canada Inc., RBS Capital Markets (Canada) Limited, Barclays Capital Canada Inc., Citigroup Global Markets Canada Inc., Deutsche Bank Securities Limited, Goldman Sachs Canada Inc., J.P. Morgan Securities Canada Inc., Morgan Stanley Canada Limited, Scotia Capital Inc., UBS Securities Canada Inc., together referred to as Dealers, and us, the Dealers have agreed, as our agents, to solicit offers to purchase the notes in all provinces of Canada at a price of C$996.15 per C$1,000 principal amount of notes. We have agreed to pay the Dealers a fee of C$4.00 per C$1,000 principal amount of the notes sold on account of services rendered in connection with the offering of the notes, which fees will be paid out of the proceeds of this offering. It is expected that the closing of this offering will take place on or about September 30, 2010, or such later date as we and the Dealers may agree. We reserve the right to accept or reject any subscription in whole or in part. While the Dealers have agreed to use their reasonable best efforts to sell the notes, they are not obligated to purchase any notes which are not sold. The obligations of the Dealers under the dealer agreement may be terminated, and the Dealers may withdraw all subscriptions for the notes on behalf of subscribers, at the Dealers’ discretion, upon the occurrence of certain stated events. Each of the Dealers has represented and agreed that it has not and will not offer, sell or deliver any of the notes directly or indirectly, or distribute this prospectus supplement or the accompanying short form base shelf prospectus or any other offering material relating to the notes, in or from any jurisdiction except under circumstances that will result in compliance with the applicable laws and regulations thereof and in a manner that will not impose any obligations on us, except as set forth in the Dealer Agreement. The notes have not been and will not be registered under the U.S. Securities Act of 1933, as amended, referred to as the U.S. Securities Act, or any state securities laws and may not be offered or sold in the United States or to or for the account or benefit of U.S. persons (as defined in Regulation S under the U.S. Securities Act). This prospectus supplement does not constitute an offer to sell or a solicitation of an offer to buy any of the notes in the United States. In addition, until 40 days after the commencement of the offering, an offer or sale of notes within the United States by any dealer (whether or not participating in the offering) may violate the registration requirements of the U.S. Securities Act if such offer or sale is made otherwise than in accordance with an exemption from the registration requirements of the U.S. Securities Act. Pursuant to policy statements of certain securities regulators, the Dealers may not, throughout the period of distribution under this prospectus supplement, bid for or purchase notes. The foregoing restriction is subject to certain exceptions, as long as the bid or purchase is not engaged in for the purpose of creating actual or apparent active trading in or raising the price of such securities. These exceptions include a bid or purchase permitted under the Universal Market Integrity Rules as administered by Investment Industry Regulatory Organization of Canada relating to market stabilization and passive market making activities and a bid or purchase made for and on behalf of a customer where the order was not solicited during the period of distribution. Pursuant to the first mentioned exception, in connection with this offering, the Dealers may over-allot or effect transactions which stabilize or maintain the market price of the notes at levels other than those which otherwise might prevail on the open market. Such transactions, if commenced, may be discontinued at any time. We have agreed to indemnify the Dealers against certain liabilities, including liabilities under Canadian securities laws, or to contribute to payments the Dealers may be required to make in respect of those liabilities. The notes are a new issue of securities with no established trading market. The notes will not be listed on any securities exchange or on any automated dealer quotation system. The Dealers may make a market in the notes after completion of the offering, but will not be obligated to do so and may discontinue any market-making activities at any time without notice. No assurance can be given as to the liquidity of the trading market for the notes or that an active public market for the notes will develop. If an active public trading market for the notes does not develop, the market price and liquidity of the notes may be adversely affected. Certain of the Dealers and/or their affiliates have performed certain investment banking and advisory services for us from time to time for which they have received customary fees and expenses. The Dealers may, from time to time, engage in transactions with, or perform services for, us in the ordinary course of business and receive fees in connection therewith. S-12 CREDIT RATINGS Our long-term unsecured debt securities are rated Baa1 (stable) by Moody’s, A- (stable) by S&P, A (low) (stable) by DBRS and A- (stable) by Fitch. Credit ratings are intended to provide investors with an independent measure of the credit quality of an issue of securities and are indicators of the likelihood of payment and of the capacity and willingness of a company to meet its financial commitment on an obligation in accordance with the terms of the obligation. A description of the rating categories of each of the rating agencies is set out below. Moody’s long-term credit ratings are on a rating scale that ranges from Aaa to C, which represents the range from highest to lowest quality of such securities rated. Moody’s “Baa” rating assigned to our long-term debt instruments is the fourth highest rating of nine rating categories. Obligations rated “Baa” are subject to moderate credit risk. They are considered medium-grade and as such may possess certain speculative characteristics. Moody’s appends numerical modifiers from 1 to 3 to its long-term debt ratings, which indicates where the obligation ranks in its ranking category, with 1 being the highest. Outlooks represent Moody’s assessment regarding the likely direction of the rating over the medium-term. S&P’s long-term credit ratings are on a rating scale that ranges from AAA to D, which represents the range from highest to lowest quality of such securities rated. S&P’s “A” rating assigned to our long-term debt instruments is the third highest rating of 10 major rating categories. An “A” rating indicates that the obligor’s capacity to meet its financial commitment is strong, but that the obligation is somewhat more susceptible to adverse effects of changes in circumstances and economic conditions than obligations in higher rated categories. S&P uses “+” or “-” designations to indicate the relative standing of securities within a particular rating category. Outlooks represent S&P’s assessment regarding the potential direction of the rating over the immediate to long-term. DBRS’ credit ratings are on a long-term debt rating scale that ranges from AAA to D, which represents the range from highest to lowest quality of such securities rated. DBRS’s “A” rating assigned to our long-term debt is the third highest of the 10 rating categories for long-term debt. Debt securities rated “A” are of satisfactory credit quality and protection of interest and principal is considered substantial. A reference to “high” or “low” reflects the relative strength within the rating category. Outlooks represent DBRS’s opinion regarding the outlook for the ratings. Fitch’s long-term credit ratings are on a rating scale that ranges from AAA to D, which represents the range from highest to lowest quality of such securities rated. Fitch’s “A” rating assigned to our long-term debt is the third highest rating of the 11 major rating categories. An “A” rating indicates a low expectation of credit risk and a strong capacity for the timely payment of financial commitments. Fitch uses “+” or “-” designations to indicate its relative status within major rating categories. Outlooks represents Fitch’s assessment regarding the direction a rating is likely to move over a one to two-year period. The credit ratings by Moody’s, S&P, DBRS and Fitch are not recommendations to purchase, hold or sell the notes and do not address the market price or suitability of a specific security for a particular investor. Credit ratings may not reflect the potential impact of all risks on the value of securities. In addition, real or anticipated changes in the rating assigned to a security will generally affect the market value of that security. We cannot assure you that a rating will remain in effect for any given period of time or that a rating will not be revised or withdrawn entirely by a rating agency in the future. LEGAL MATTERS Legal matters relating to the notes being offered hereby will be passed upon on our behalf by Torys LLP, Toronto, Ontario, and on behalf of the Dealers by McCarthy Tétrault LLP, Toronto, Ontario. As at September 16, 2010, the partners and associates of each of Torys LLP and McCarthy Tétrault LLP owned beneficially as a group, directly or indirectly, less than 1% of our outstanding shares. S-13 INDEPENDENT AUDITORS’ CONSENT We have read the prospectus supplement dated September 16, 2010 to the short form base shelf prospectus dated December 23, 2008 (prospectus) of Thomson Reuters Corporation relating to the issue and sale of C$750,000,000 4.35%notes due September 30, 2020. We have complied with Canadian generally accepted standards for an auditor's involvement with offering documents. We consent to the incorporation by reference in the above-mentioned prospectus of our report to the shareholders of Thomson Reuters Corporation on the consolidated statements of financial position of Thomson Reuters Corporation as at December 31, 2009, December 31, 2008 and January 1, 2008 and the consolidated income statement and statements of comprehensive income, cash flow and changes in equity for each of the years ended December 31, 2009 and December 31, 2008 and on the effectiveness of internal control over financial reporting as of December 31, 2009. Our report is dated March 11, 2010. (Signed) PricewaterhouseCoopers LLP Chartered Accountants, Licensed Public Accountants Toronto, Ontario September 16, 2010 S-14 CERTIFICATE OF THE AGENTS Dated: September 16, 2010 To the best of our knowledge, information and belief, the short form base shelf prospectus, dated December 23, 2008, together with the documents incorporated by reference, as supplemented by the foregoing, constitute full, true and plain disclosure of all material facts relating to the securities offered by the prospectus and this supplement as required by the securities legislation of all provinces of Canada. RBC Dominion Securities Inc. TD Securities Inc. BMO Nesbitt Burns Inc. By: /s/ Patrick MacDonald By: /s/ Jeremy M.C. Walker By: /s/ Ashish P. Mathur HSBC Securities (Canada) Inc. By: /s/ Nicole Caty Merrill Lynch Canada Inc. By: /s/ Eric Giroux RBS Capital Markets (Canada) Limited By: /s/ Albert P. Jones Barclays Capital Canada Inc. By: /s/ John Kennedy Citigroup Global Markets Canada Inc. By: /s/ Mark Downing Deutsche Bank Securities Limited By: /s/ Paul M. Jurist Goldman Sachs Canada Inc. By: /s/ Jacquelyn Titus J.P. Morgan Securities Canada Inc. By: /s/ Deep Khosla Morgan Stanley Canada Limited By: /s/ Ram Amarnath Scotia Capital Inc. By: /s/ John Tkach UBS Securities Canada Inc. By: /s/ E.T.N. Larkin S-15 This short form base shelf prospectus has been filed underlegislation in each of the provinces of Canada that permits certain information aboutthese securities to be determined after this prospectus has become final and thatpermits the omission from this prospectus of that information. The legislationrequires the delivery to purchasers of a prospectus supplement containing the omittedinformation within a specified period of time after agreeing to purchase any ofthese securities. A registration statement relating to these securities has been filed with the U.S.Securities and Exchange Commission, and no securities may be sold until such registration statement becomes effective. This short form base shelf prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any jurisdiction where the offer or sale is not permitted. No securities regulatory authority has expressed an opinion about these securities and it is an offense to claim otherwise. Information has been incorporated by reference in this prospectus from documents filed with securities regulatory authorities in Canada and filed with, or furnished to, the U.S.Securities and Exchange Commission. Copies of the documents incorporated herein by reference may be obtained on request without charge from Thomson Reuters, Attention: Investor Relations Department, 3 Times Square, New York, New York 10036, United States (telephone: 646-223-4000), and are also available electronically at www.sedar.com and www.sec.gov. SHORT FORMBASE SHELF PROSPECTUS New Issue December 23, 2008 US$3,000,000,000 Debt Securities (unsecured) Issued by Thomson Reuters Corporation and fully and unconditionally guaranteed by Thomson Reuters PLC Thomson Reuters Corporation may from time to time offer and issue one or more series of unsecured debt securities which will be fully and unconditionally guaranteed by Thomson Reuters PLC, together referred to as Debt Securities, in an aggregate principal amount of up to US$3,000,000,000 (or the equivalent in other currencies) or, if any Debt Securities are issued at an original issue discount, such greater amount as shall result in an aggregate issue price of US$3,000,000,000 (or the equivalent in other currencies), during the 25month period that this short form base shelf prospectus, including any further amendments hereto, remains valid. We will provide the specific terms of the Debt Securities in respect of which this prospectus is being delivered in applicable prospectus supplements and may include, where applicable, the specific designation, aggregate principal amount, currency, maturity, interest provisions, authorized denominations, offering price, any terms for redemption at our option or at the option of the holder and any other specific terms. You should read this prospectus and any applicable prospectus supplements carefully before you invest. Debt Securities may consist of debentures, notes or other types of debt and may be issuable in series. This prospectus may not be used to offer Debt Securities unless accompanied by a prospectus supplement. Our intended use for any net proceeds we expect to receive from the issue of Debt Securities will be set forth in a prospectus supplement. Investing in the Debt Securities is subject to certain risks. See “Risk Factors” beginning on page6 of this prospectus. All information permitted under applicable securities laws to be omitted from this prospectus will be contained in one or more prospectus supplements that will be delivered to purchasers together with this prospectus. Each prospectus supplement will be deemed to be incorporated by reference into this prospectus as of the date of the prospectus supplement and only for the purposes of the distribution of the Debt Securities to which the prospectus supplement pertains. Our principal executive office is located at 3 Times Square, New York, New York 10036, United States (telephone: 646-223-4000). The registered office of Thomson Reuters Corporation is located at Suite2706, Toronto Dominion Bank Tower, P.O.Box24, Toronto-Dominion Centre, Toronto, Ontario M5K 1A1, Canada. The registered office of Thomson Reuters PLC is located at The Thomson Reuters Building, South Colonnade, Canary Wharf, London E14 5EP, United Kingdom. We are permitted, under a multijurisdictional disclosure system adopted by the United States and Canada, to prepare this prospectus in accordance with Canadian disclosure requirements, which are different from those of the United States. We currently present Thomson Reuters Corporation’s financial statements in accordance with Canadian generally accepted accounting principles, and its financial statements are subject to Canadian generally accepted auditing standards and the standards of the U.S.Public Company Accounting Oversight Board, as well as Canadian and U.S.securities regulatory auditor independence standards. Commencing in 2009, we intend to present Thomson Reuters Corporation’s financial statements in accordance with International Financial Reporting Standards, as adopted by the European Union and as issued by the International Accounting Standards Board (IFRS). Thomson Reuters Corporation’s consolidated financial statements may not be comparable to financial statements of U.S.companies. Owning the Debt Securities may have tax consequences in both the United States and Canada. This prospectus and any applicable prospectus supplement may not describe these tax consequences fully. You should consult your own tax advisor with respect to your own particular circumstances and read the tax discussion in this prospectus and any applicable prospectus supplement. Your ability to enforce civil liabilities under U.S.federal securities laws may be affected adversely because Thomson Reuters Corporation is incorporated under the laws of the Province of Ontario, Canada and Thomson Reuters PLC is incorporated in England and Wales. Some of our officers and directors and some of the experts named in this prospectus are residents of Canada or the United Kingdom, as the case may be, and some of our assets and some of the assets of those officers, directors and experts may be located outside of the United States. Unless otherwise specified in an applicable prospectus supplement, the Debt Securities will not be listed on any securities or stock exchange or on any automated dealer quotation system. There is no market through which the Debt Securities may be sold and purchasers may not be able to resell the Debt Securities purchased under this prospectus. This may affect the pricing of the Debt Securities in the secondary market, the transparency and availability of trading prices, the liquidity of the Debt Securities, and the extent of issuer regulation. THESE SECURITIES HAVE NOT BEEN APPROVED OR DISAPPROVED BY THE U.S.SECURITIES AND EXCHANGE COMMISSION OR ANY STATE SECURITIES REGULATOR NOR HAS THE U.S. SECURITIES AND EXCHANGE COMMISSION OR ANY STATE SECURITIES REGULATOR PASSED UPON THE ACCURACY AND ADEQUACY OF THIS PROSPECTUS. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. TABLE OF CONTENTS About This Prospectus 2 Where You Can Find More Information 2 Enforceability of Civil Liabilities 3 Documents Incorporated by Reference 3 Special Note Regarding Forward-Looking Statements 4 Risk Factors 6 Business 8 The Dual Listed Company Structure 8 Use of Proceeds 8 Capitalization and Indebtedness 9 Interest Coverage 10 Share Capital 11 Description of Debt Securities 11 Description of Thomson Reuters PLC Guarantee 20 Plan ofDistribution 22 Certain Income Tax Considerations 23 Legal Matters 23 Experts 23 Documents Filed as Part of the Registration Statement 24 Expenses 24 Purchasers’ Statutory Rights 24 Independent Auditors’ Consent 25 Independent Auditors’ Consent 26 Certificates 27 1 ABOUT THIS PROSPECTUS In this prospectus and any prospectus supplement, the words “we,” “us,” “our” and “Thomson Reuters” refer to Thomson Reuters Corporation, Thomson Reuters PLC and their respective consolidated subsidiaries which operate as a unified group under the DLC structure, unless the context requires otherwise. The term “DLC structure” refers to the dual listed company structure under which Thomson Reuters Corporation, Thomson Reuters PLC and their respective consolidated subsidiaries operate as a unified group and the term “Thomson Reuters board” refers to the board of directors of each of Thomson Reuters Corporation and Thomson Reuters PLC. All references in this prospectus and any prospectus supplement to “$” or “US$” are to U.S.dollars and “C$” are to Canadian dollars. All references in this prospectus and any prospectus supplement to “£” are to British pounds sterling. This prospectus is part of the registration statement on FormF-9 and FormF-3 relating to the Debt Securities that we filed with the U.S.Securities and Exchange Commission, or SEC. Under this “shelf” registration process, Thomson Reuters Corporation may, from time to time, sell any combination of Debt Securities in one or more offerings up to an aggregate principal amount of US$3,000,000,000. This prospectus provides you with a general description of the Debt Securities that we may offer. Each time we sell Debt Securities under the registration statement, we will provide a prospectus supplement that will contain specific information about the terms of that offering of Debt Securities. The prospectus supplement may also add, update or change information contained in this prospectus. Before you invest, you should read both this prospectus and any applicable prospectus supplement together with additional information described under the heading “Where You Can Find More Information.” This prospectus does not contain all of the information contained in the registration statement, certain parts of which are omitted in accordance with the rules and regulations of the SEC. You should refer to the registration statement and the exhibits to the registration statement for further information with respect to us and the Debt Securities. Unless otherwise indicated, all historical information regarding Thomson Reuters Corporation included or incorporated by reference in this prospectus has been prepared in accordance with Canadian generally accepted accounting principles, or Canadian GAAP, which differs from U.S.generally accepted accounting principles, or U.S.GAAP. All historical information regarding Reuters Group PLC, or Reuters, included or incorporated by reference in this prospectus has been prepared in accordance with International Financial Reporting Standards, as adopted by the European Union and as issued by the International Accounting Standards Board, or IFRS. The primary financial statements for Thomson Reuters shareholders beginning with the six months and quarter ended June30, 2008 are the consolidated financial statements of Thomson Reuters Corporation. These statements, which account for Thomson Reuters PLC as a subsidiary, are prepared in accordance with Canadian GAAP. We intend to present Thomson Reuters Corporation’s financial statements in accordance with IFRS commencing in 2009. Therefore, the financial statements of Thomson Reuters Corporation and Reuters incorporated by reference in this prospectus, in any applicable prospectus supplement and in the documents incorporated by reference in this prospectus, may not be comparable to financial statements prepared in accordance with U.S.GAAP. You should refer to the notes of the audited comparative consolidated financial statements of Thomson Reuters Corporation for a discussion of the principal differences between its financial results calculated under Canadian GAAP and U.S.GAAP and to the notes of the audited comparative consolidated financial statements of Reuters for a discussion of the principal differences between its financial statements calculated under IFRS and Canadian GAAP. Unless otherwise indicated, financial information in this prospectus has been prepared in accordance with Canadian GAAP. WHERE YOU CAN FIND MORE INFORMATION Information has been incorporated by reference in this prospectus from documents filed with the securities regulatory authorities in Canada and filed with, or furnished to, the SEC in the United States. Copies of the documents incorporated by reference in this prospectus may be obtained upon written or oral request without charge from Thomson Reuters, Attention: Investor Relations Department, 3 Times Square, New York, NewYork 10036, United States (telephone: 646-223-4000). You may also access our disclosure documents and any reports, statements or other information that we file with the securities regulatory authorities in each of the provinces of Canada through the Internet on the Canadian System for Electronic Document Analysis and Retrieval, which is commonly known by the acronym SEDAR and which may be accessed at www.sedar.com. SEDAR is the Canadian equivalent of the SEC’s Electronic Document Gathering and Retrieval System, which is commonly known by the acronym EDGAR and which may be accessed at www.sec.gov. In addition to our continuous disclosure obligations under the securities laws of the provinces of Canada, we are subject to the information requirements of the U.S.Securities Exchange Act of 1934, as amended, or the Exchange Act, and, in accordance with the Exchange Act, we file with and furnish to the SEC reports and other information. 2 You may read or obtain copies, at a fee, of any document we file with or furnish to the SEC at the SEC’s public reference room at 100FStreet, N.E., Washington,D.C. 20549. Please call the SEC at 1-800-SEC-0330 or access its website at www.sec.gov for further information on the public reference room. Our filings are also electronically available on EDGAR, as well as from commercial document retrieval services, such as Westlaw Business. You are invited to read and copy any reports, statements or other information that we file with the securities regulatory authorities in each of the provinces of Canada at their respective public reference rooms. Reports and other information about us may also be available for inspection at the offices of the New York Stock Exchange, the UK Listing Authority and Nasdaq. Under the multijurisdictional disclosure system adopted by the United States and Canada, we are permitted to incorporate by reference in this prospectus certain information we file with or furnish to the SEC and the securities regulatory authorities in Canada, which means that we can disclose important information to you by referring you to those documents. Information incorporated by reference is an important part of this prospectus. Information incorporated by reference must be filed as exhibits to the registration statement on FormF-9 and FormF-3 that we have filed with the SEC in connection with the Debt Securities. ENFORCEABILITY OF CIVIL LIABILITIES Thomson Reuters Corporation is a corporation incorporated under and governed by the Business Corporations Act (Ontario) and Thomson Reuters PLC is a public limited company incorporated in England and Wales. The controlling shareholder of Thomson Reuters and some of our directors and officers, as well as certain of the experts named in this prospectus and the documents incorporated by reference into this prospectus, are residents of Canada or the United Kingdom and all or a substantial portion of their assets and a substantial portion of our assets are located outside of the United States. It may be difficult for holders of Debt Securities to effect service within the United States upon our controlling shareholder and our directors and officers and the experts named in this prospectus and any documents incorporated by reference into this prospectus who are not residents of the United States or to enforce against them in the United States judgments of courts of the United States predicted upon civil liability under United States federal securities laws. We believe that a monetary judgment of a United States court predicated solely upon civil liability under United States federal securities laws would likely be enforceable in Canada if the United States court in which the judgment was obtained had a basis for jurisdiction in the matter that was recognized by a Canadian court for such purposes. We cannot assure you that this will be the case. It is less certain that an action could be brought in Canada in the first instance on the basis of liability predicated solely upon such laws. DOCUMENTS INCORPORATED BY REFERENCE The following documents, which have been filed with the securities regulatory authorities in Canada and filed with, or furnished to, the SEC, are specifically incorporated by reference in this prospectus: • audited comparative consolidated financial statements of Thomson Reuters Corporation for the year ended December31, 2007 and the accompanying auditors’ report thereon; • management’s discussion and analysis of Thomson Reuters Corporation for the year ended December31, 2007; • annual report on Form20-F of Thomson Reuters PLC dated April17, 2008 for the year ended December31, 2007; • management information circular of Thomson Reuters Corporation dated March28, 2008 relating to its annual meeting of shareholders held on May7, 2008; • management information circular of Thomson Reuters Corporation dated February29, 2008 relating to its special meeting of shareholders held on March26, 2008; • annual information form of Thomson Reuters Corporation dated March10, 2008 for the year ended December31, 2007; • unaudited comparative consolidated financial statements of Thomson Reuters Corporation for the nine months ended September30, 2008; • management’s discussion and analysis of Thomson Reuters Corporation for the nine months ended September30, 2008;and • business acquisition report of Thomson Reuters Corporation dated May15, 2008 relating to its acquisition of Reuters. 3 Any statement contained in this prospectus or in a document incorporated or deemed to be incorporated by reference herein shall be deemed to be modified or superseded for the purposes of this prospectus to the extent that a statement contained herein, or in any other subsequently filed or furnished document which also is or is deemed to be incorporated by reference herein, modifies or supersedes that statement. The modifying or superseding statement need not state that it has modified or superseded a prior statement or include any information set forth in the document that it modifies or supersedes. Any statement so modified or superseded shall not be deemed, except as so modified or superseded, to constitute a part of this prospectus. Any documents of the type referred to above, all material change reports (excluding confidential material change reports, if any) and all updated interest coverage ratio information that we file with the securities regulatory authorities in Canada after the date of this prospectus and prior to the termination of the distribution of Debt Securities shall be deemed to be incorporated by reference into this prospectus. To the extent that any document or information incorporated by reference into this prospectus is included in a report that is filed with, or furnished to, the SEC on Form40-F, 20-F or 6-K (or any respective successor form), such document or information shall also be deemed to be incorporated by reference as an exhibit to the registration statement of which this prospectus forms a part. When we file a new annual information form or annual report and the related audited comparative consolidated financial statements with, and where required, they are accepted by, the applicable securities regulatory authorities during the time that this prospectus is valid, the previous annual information form or annual report, the previous audited comparative consolidated financial statements and all unaudited comparative consolidated financial statements, material change reports, information circulars and business acquisition reports filed prior to the commencement of the financial year in which the new annual information form or annual report is filed will be deemed no longer to be incorporated by reference into this prospectus for purposes of future offers and sales of Debt Securities under this prospectus. A prospectus supplement containing the specific terms of any Debt Securities will be delivered, together with this prospectus, to purchasers of such Debt Securities and will be deemed to be incorporated into this prospectus for the purposes of securities legislation as of the date of such prospectus supplement, but only for the purposes of the distribution of the Debt Securities to which such prospectus supplement pertains. You should rely only on the information contained in or incorporated by reference in this prospectus or any applicable prospectus supplement and on the other information included in the registration statement of which this prospectus forms a part. We have not authorized anyone to provide you with different or additional information. We are not making an offer of Debt Securities in any jurisdiction where the offer is not permitted by law. You should not assume that the information contained in or incorporated by reference in this prospectus or any applicable prospectus supplement is accurate as of any date other than the date on the front of the applicable prospectus supplement. SPECIAL NOTEREGARDING FORWARD-LOOKING STATEMENTS Certain statements included and incorporated by reference in this prospectus constitute forward-looking statements. When used in this prospectus or in the documents incorporated by reference herein, the words “anticipate,” “believe,” “plan,” “estimate,” “expect,” “intend,” “will,” “may” and “should” and similar expressions are intended to identify forward-looking statements. These forward-looking statements are not historical facts but reflect expectations, estimates and projections based on certain assumptions and reflect our current expectations concerning future results and events. These forward-looking statements are subject to a number of risks and uncertainties that could cause actual results or events to differ materially from current expectations. These risks include, but are not limited to: • changes in the general economy; • actions of competitors; • changes to legislation and regulations; • increased accessibility to free or relatively inexpensive information sources; • failure to fully derive anticipated benefits from future or existing acquisitions, joint ventures, investments or dispositions; 4 • failure to develop new products, services, applications and functionalities to meet customers’ needs, attract new customers or expand into new geographic markets; • failure of electronic delivery systems, network systems or the Internet; • detrimental reliance on third parties for information; • failure to meet the challenges involved in the expansion of international operations; • failure to realize the anticipated cost savings and operating efficiencies from our integration program and other cost-saving initiatives, including those designed to make Thomson Reuters a more integrated group; • failure to protect the reputation of Thomson Reuters; • impairment of goodwill and identifiable intangible assets; • failure of significant investments in technology to increase revenues or decrease operating costs; • increased self-sufficiency of customers; • inadequate protection of intellectual property rights; • downgrading of credit ratings and adverse conditions in the credit markets; • threat of legal actions and claims; • changes in foreign currency exchange and interest rates; • failure to recruit and retain high quality management and key employees; • effect of factors outside the control of Thomson Reuters on funding obligations in respect of pension and post-retirement benefit arrangements;and • actions or potential actions that could be taken by our principal shareholder, The Woodbridge Company Limited, or Woodbridge. These factors and other risk factors described herein, including under the section of this prospectus entitled “Risk Factors,” and in some of the documents incorporated by reference in this prospectus represent risks that our management believes are material. Other factors not presently known to us or that we presently believe are not material could also cause actual results to differ materially from those expressed in our forward-looking statements. We caution you not to place undue reliance on these forward-looking statements that reflect our view only as of the date of this prospectus. We disclaim any intention or obligation to update or revise any forward-looking statements, whether as a result of new information, future events or otherwise, other than as required by law, rule or regulation. Additional factors are discussed in our materials filed with the securities regulatory authorities in Canada and filed with, or furnished to, the SEC from time to time, including the annual information form of Thomson Reuters Corporation for the year ended December31, 2007, which is contained in an annual report on Form40-F for the year ended December31, 2007, the annual report on Form20-F of Thomson Reuters PLC for the year ended December31, 2007 and the other documents incorporated by reference herein. 5 RISK FACTORS Investing in the Debt Securities is subject to certain risks. Before purchasing Debt Securities, you should consider carefully the risk factors set forth below and those under the heading “Risk Factors” in the annual information form of Thomson Reuters Corporation, which is contained in an annual report on Form40-F for the year ended December31, 2007 (and its annual information forms for subsequent years) and the annual report on Form20-F of Thomson Reuters PLC for the year ended December31, 2007 (and its annual reports for subsequent years), as well as the other information contained in and incorporated by reference in this prospectus (including subsequently filed documents incorporated by reference) and, if applicable, those described in the applicable prospectus supplement. If any of the events or developments discussed in these risks actually occur, our business, financial condition or results of operations or the value of the Debt Securities could be adversely affected. Risks Relating to the Debt Securities Fluctuations in exchange rates could give rise to foreign currency exposure. Debt Securities denominated or payable in foreign currencies may entail significant risks, and the extent and nature of such risks change continuously. These risks include, without limitation, the possibility of significant fluctuations in the foreign currency market, the imposition or modification of foreign exchange controls and potential illiquidity in the secondary market. These risks will vary depending on the currency or currencies involved. Prospective purchasers should consult their own financial and legal advisors as to the risks entailed in an investment in Debt Securities denominated in currencies other than the local currency. Debt Securities are not an appropriate investment for investors who are unsophisticated with respect to foreign currency transactions. Credit ratings assigned to Debt Securities may change. We cannot assure you that any credit rating assigned to Debt Securities issued hereunder will remain in effect for any given period of time or that any rating will not be lowered or withdrawn entirely by the relevant rating agency. A lowering or withdrawal of such rating may have an adverse effect on the market value of the Debt Securities. There may not be a trading market for the Debt Securities. There is currently no market through which the Debt Securities may be sold and you may not be able to resell the Debt Securities issued hereunder. We cannot assure you that a secondary market for trading in the Debt Securities will develop or that any secondary market which does develop will continue. The Debt Securities will be subordinated to creditors of our subsidiaries. We conduct our operations through a number of subsidiaries and to the extent any such subsidiary has or incurs indebtedness with a third party, the holders of the Debt Securities will effectively be subordinated to the claims of the holders of such third party indebtedness, including in the event of liquidation or upon a realization of the assets of any such subsidiary. We have made only limited covenants in the trust indenture governing the Debt Securities and these limited covenants may not protect your investment. The trust indenture governing the Debt Securities does not: • require us to maintain any financial ratios or specific levels of net worth, revenues, income, cash flows or liquidity and, accordingly, does not protect holders of the Debt Securities in the event that we experience significant adverse changes in our financial condition or results of operations; • limit our ability to incur indebtedness that is equal in right of payment to the Debt Securities; • restrict our ability to transfer assets within Thomson Reuters; 6 • restrict our ability to repurchase our shares; • restrict our ability to make investments or to pay dividends or make other payments in respect of our shares or other securities ranking junior to the Debt Securities;or • necessarily afford holders of Debt Securities protection should we be involved in a transaction that significantly increases our leverage. The trust indenture governing the Debt Securities contains only limited protections in the event of many types of transactions that we could engage in, including acquisitions, refinancings, recapitalizations or restructurings that could substantially affect our capital structure and the value of the Debt Securities. If any such transaction should occur, the value of your Debt Securities may decline. Risks Relating to the Thomson Reuters PLC Guarantee Thomson Reuters PLC’s guarantee is governed by the laws of England, and an action to enforce the guarantee must be brought in the courts of England and Wales. Unlike the Debt Securities, which will be governed by, and construed in accordance with, the laws of the State of New York, Thomson Reuters PLC’s guarantee of the Debt Securities is provided under a separate deed of guarantee that is governed by the laws of England. An action to enforce the guarantee must be brought exclusively in the courts of England and Wales. Because of the exclusive jurisdiction of the English courts, an action to enforce the Thomson Reuters PLC guarantee may be separate from an action against Thomson Reuters Corporation to enforce the terms of the Debt Securities or the trust indenture, which grants non-exclusive jurisdiction to specified courts in the United States. Furthermore, the Thomson Reuters PLC deed of guarantee was executed in connection with the implementation of the DLC structure, which is a relatively uncommon way of acquiring a company and there is little or no English case law relating to dual listed company structures or the contractual arrangements or provisions in companies’ organizational documents related to them. Given all these factors, it may be more difficult and time consuming for holders of the Debt Securities to enforce the Thomson Reuters PLC guarantee than a guarantee governed by the laws of the State of New York in a more traditional financing. Thomson Reuters PLC is a public company incorporated in England and Wales. Although Thomson Reuters PLC has appointed Thomson Reuters Corporation as its agent for service of process in each of the provinces of Canada and Thomson Reuters Holdings Inc. as its agent for service of process in the United States, it may not be possible for investors to enforce judgments obtained in Canada or the United States against Thomson Reuters PLC without further enforcement proceedings, which may or may not be successful. In addition, because a substantial portion of Thomson Reuters PLC’s assets are located outside of the United Kingdom, any judgment related to the Thomson Reuters PLC guarantee in England may need to be enforced in other countries, such as the United States or Canada, which may require further court proceedings. Thomson Reuters PLC’s guarantee may be unenforceable due to fraudulent conveyance statutes and, accordingly, you could have no claim against Thomson Reuters PLC, as guarantor of any Debt Securities. Although laws differ among various jurisdictions, a court could, under fraudulent conveyance laws, subordinate or avoid the guarantee of Thomson Reuters PLC if it found that the guarantee was incurred with actual intent to hinder, delay or defraud creditors, or if Thomson Reuters PLC did not receive fair consideration or reasonably equivalent value for the guarantee and that Thomson Reuters PLC: • was insolvent or rendered insolvent because of the guarantee; • was engaged in a business or transaction for which its remaining assets constituted unreasonably small capital;or • intended to incur, or believed that it would incur, debts beyond its ability to pay at maturity. If a court were to void the Thomson Reuters PLC guarantee as a fraudulent conveyance or hold it unenforceable for any other reason, you would cease to have a claim against Thomson Reuters PLC based on its guarantee and would solely be a creditor of Thomson Reuters Corporation. 7 BUSINESS Thomson Reuters is the leading source of intelligent information for the world’s businesses and professionals, providing customers with competitive advantage. Intelligent information is a unique synthesis of human intelligence, industry expertise and innovative technology that provides decision-makers with the knowledge to act, enabling them to make better decisions faster. Through more than 50,000people across 93countries, ThomsonReuters delivers this must-have insight to the financial, legal, tax and accounting, scientific, healthcare and media markets, and is powered by the world’s most trusted news organization. Thomson Reuters is organized in two divisions: • Markets, which consists of our financial businesses;and • Professional, which consists of our Legal, Tax& Accounting, Scientific and Healthcare segments. Our principal executive office is located at 3 Times Square, New York, New York 10036, with key staff also located in Stamford, Connecticut and London, United Kingdom. THE DUAL LISTED COMPANY STRUCTURE Under the DLC structure, Thomson Reuters has two parent companies, both of which are publicly listed— Thomson Reuters Corporation, an Ontario corporation, and Thomson Reuters PLC, an English public limited company. Thomson Reuters Corporation and Thomson Reuters PLC operate as a unified group pursuant to contractual arrangements as well as provisions in their organizational documents. Under the DLC structure, shareholders of Thomson Reuters Corporation and Thomson Reuters PLC both have a stake in Thomson Reuters, with cash dividend, capital distribution and voting rights that are comparable to the rights they would have if they were holding shares in one company carrying on Thomson Reuters business. Key features of the DLC structure include the following: • Thomson Reuters Corporation and Thomson Reuters PLC are separate publicly listed companies; • the boards of directors of the two companies comprise the same individuals, as do the companies’ executive management; • shareholders of the two companies ordinarily vote together as a single decision-making body, including in the election of directors; • shareholders of the two companies receive equivalent cash dividends and capital distributions; • each company has guaranteed all contractual obligations of the other company, and those of other parties to the extent they are guaranteed by the other company, and will guarantee other obligations as agreed;and • a take-over bid or similar transaction is required to be made for shares of both companies on an equivalent basis. Thomson Reuters Corporation was incorporated under the Business Corporations Act (Ontario) by articles of incorporation dated December28, 1977. Thomson Reuters Corporation amended and restated its articles effective April17, 2008. Its registered office is located at Suite2706, Toronto Dominion Bank Tower, P.O.Box24, Toronto-Dominion Centre, Toronto, Ontario M5K 1A1, Canada. Prior to April17, 2008, Thomson Reuters Corporation was known as The Thomson Corporation. Thomson Reuters PLC is a public company limited by shares incorporated on March6, 2007 under the UKCompanies Act of 1985. Its registered office is located at The Thomson Reuters Building, South Colonnade, Canary Wharf, London E14 5EP, United Kingdom. USE OF PROCEEDS Unless otherwise specified in a prospectus supplement that accompanies this prospectus, the net proceeds from the sale of the Debt Securities will be added to our general funds and we may use them for general corporate purposes including, without limitation, to repay existing indebtedness. We may invest funds that we do not immediately use in short-term marketable securities. We may from time to time offer Debt Securities and incur additional indebtedness other than through an offering under this prospectus and any applicable prospectus supplements. 8 CAPITALIZATION AND INDEBTEDNESS The following table sets forth Thomson Reuters Corporation’s capitalization and indebtedness at September30, 2008 on an actual basis and on an as adjusted basis. The table is based on Thomson Reuters Corporation’s unaudited consolidated balance sheet as at September30, 2008 and as adjusted to apply cash used to repay €250million principal amount of floating rate notes due November 2008, as if the notes were repaid on September30, 2008. This table should be read in conjunction with the financial statements and other information included in the documents incorporated by reference in this prospectus. As at September30, 2008 Actual Adjustments As Adjusted (In millions of US dollars) (Unaudited) Short-term indebtedness $
